Citation Nr: 9926741	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  97-11 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an increased rating for residuals of a low 
back injury with degenerative disc disease, status post 
laminectomy and diskectomy, rated 40 percent disabling.  

2. Entitlement to an increased rating for residuals of a low 
back injury with degenerative disc disease, status post 
laminectomy and diskectomy, rated 20 percent disabling, 
prior to March 9, 1995.

3. Entitlement to an increased rating for residuals, post 
operative medial meniscectomy, right knee, with traumatic 
arthritis, rated 30 percent disabling.  

4. Entitlement to an increased rating for residuals, post 
operative medial meniscectomy, right knee, with traumatic 
arthritis, rated 20 percent disabling, prior to May 3, 
1995.

5. Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to May 
1974.  

The veteran's claim for a rating in excess of 10 percent for 
a right knee disorder was received in September 1992.  The 
rating was increased to 20 percent, effective in March 1992, 
based on a report of outpatient treatment.  

The veteran stated in a December 1993 statement that his back 
and knee disorders had worsened.  In an April 1994 statement, 
the veteran indicated that the back condition had worsened, 
and made reference to treatment.  

In a January 1995 rating action, the evaluation for the back 
was increased from 10 percent to 20 percent, effective the 
receipt of the claim in December 1993.  No action with regard 
to the right knee disorder was taken.  The veteran submitted 
a Notice of Disagreement (NOD), and a statement of the case 
(SOC), limited to the issue of entitlement to a rating in 
excess of 20 percent for the back disorder was issued in July 
1995.  

In a statement received on May 3, 1995, the veteran argued 
that the back and right knee disorders had increased in 
severity.  A temporary total rating based on hospitalization 
was awarded effective in March 1995, and the evaluation for 
the low back disorder was returned to the 20 percent level 
effective in July 1995.    

In a March 1996 rating action, the evaluation for the back 
disorder was increased to 40 percent, effective July 1, 1995 
(a temporary total rating based on hospitalization was 
assigned from March 9, 1995 through June 1995), and 
evaluation for the right knee disorder was increased from 20 
percent to 30 percent effective May 3, 1995, the date of the 
veteran's statement noted above. 

The Board finds that the veteran has continuously contested 
his claim since December 1993.  As the ratings awarded in the 
March 1996 rating action were not made effective at that 
time, the Board must also consider if a rating in excess of 
20 percent is appropriate for the back disorder between 
December 1993 and March 1995, and for the right knee disorder 
between December 1993 and May 1995.  

The veteran's claims for a total rating based on individual 
unemployability due to service connected disabilities and for 
a rating in excess of 20 percent for a right knee disorder, 
prior to May 3, 1995, will be the subject of the section 
entitled remand below.  

During a September 1995 Department of Veterans Affairs (VA) 
examination, the examiner stated that there was [t]enderness 
present over the area of the scar [on the low back].  It is 
unclear whether the examiner referred to the scar itself.  
However, this raises the matter of secondary service 
connection for a separate rating for scar of the low back.  
This matter is brought to the attention of the Regional 
Office (RO) for appropriate action.   


FINDINGS OF FACT

1.  The current symptomatology of the low back includes 
chronic, unrelenting pain and demonstrable muscle spasm such 
that any intervertebral disc syndrome is pronounced in 
nature.  

2.  During the period from December 1993 to March 1995, there 
was severe limitation of motion of the spine, and the overall 
back disorder is no more than severe in nature.  

3.  The veteran is rated at the maximum evaluation for 
limitation of flexion of the right knee, and retains full 
extension of the knee, without significant limitation of 
functioning of extension of the knee due to pain.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for residuals of low 
back injury with degenerative disc disease are met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Part 
4, Codes 5292 and 5293 (1998).

2.  With the resolution of reasonable doubt in the veteran's 
favor, the criteria for a 40 percent rating for the period 
from December 1993 to March 1995 are met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7, 4.71a, Part 4, 
Codes 5292 and 5293 (1998)

3.  The criteria for a current rating in excess of 30 percent 
for a right knee disorder are not met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. § 4.40, 4.45, 4.71a, Part 4, 
Codes 5257, 5261 and 5262 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the veteran's service medical records shows 
treatment for the disorders at issue.  In September 1973, the 
veteran reported that he twisted his knee while playing 
football.  On follow-up treatment in October 1973, there was 
no effusion and only mild joint pain.  He continued to have 
pain in the right knee, and an arthrogram undertaken in 
November 1975 showed a tear of the right medial meniscus.  
The veteran fell down a flight of stairs in March 1976, 
resulting in trauma to the right elbow and back.   The 
veteran was treated for back pain in September 1977, with 
muscle spasms in the subscapular area.  

Of record are reports of outpatient treatment afforded the 
veteran by the VA.  When he was seen in April 1990, the 
veteran reported he noticed back pain in June 1987 after he 
bent over and lifted an object.  He stated that he was 
employed in manual labor, and that the back hurt after a 
day's work.  He continued to complain of pain in October 
1990, when he stated "I have a split bone in my tail bone."  
In a November 1993 note, he stated that he sustained back 
pain when he bent over to put on socks.  The main area of 
pain was in the upper lumbar area.  Objective examination 
showed moderate muscle spasm.  X-ray films showed narrowing 
of the lumbar spine.  When the veteran was seen approximately 
a week later, it was indicated that the veteran's pain was 30 
percent improved, with some relief with medication.  

X-ray films taken at a VA facility in December 1993 showed 
disc space narrowing at the medial aspect of the joint with 
hypertrophic spurring.  There was also subchondral sclerosis.  
The lateral and patellofemoral joint spaces showed 
hypertrophic osteophyte formation.  Patellar alignment was 
abnormal, and showed abnormal patellar tilt laterally.  X-ray 
films of the lumbar spine completed at that time showed 
minimal degenerative spondylosis at L4-L5.  In February 1994, 
the impression was low back pain with questionable nerve root 
irritation.  In a March 1995 bone scan, the findings in the 
right ankle and right knee were most frequently seen as part 
of the degenerative disease.  A July 1995 magnetic resonance 
imaging (MRI) was an essentially normal study.   

A computerized tomography (CT) scan of the lumbar spine 
completed in March 1994 showed encroachment upon the thecal 
sac at the level of L4-L5 by a combination of moderate 
bulging of the disc, small central and left lateral herniated 
nucleus pulposus, small midline spur off the posterior aspect 
of the upper portion of L5, and a somewhat small bony canal 
apparently on a developmental basis.  Flexion was possible to 
30 degrees when the veteran was seen in February 1994, with 
extension to 15 degrees and lateral bending to 20 degrees.  
He stated that he used a knee brace at times.  In an April 
1994 treatment note, the veteran reported pain in the back 
without radiation.  Straight leg raising was negative.  On 
treatment in August 1994, the veteran complained of low back 
pain, shooting down the left leg.  He moved well, ambulating 
without difficulty.  X-ray films of the right knee taken in 
November 1994 showed normal bony alignment.  Degenerative 
changes were seen in both compartments, but predominately in 
the medial compartment.  A large amount of joint space 
narrowing was found with osteophytosis.   

The veteran underwent an MRI at the Sunport Medical 
Corporation in August 1994.  At that time, the impression was 
degenerative disc disease at the L4-L5 level with a focal 
left paramedian protrusion, and degenerative disc disease at 
the L5-S1 level with a focal right paramedian disk 
protrusion.  

The veteran was hospitalized in a VA facility in March 1995, 
at which time he reported severe pain in the left lumbar 
region, radiating to the posterior aspect of the left lower 
extremity through to the foot.  On entrance examination, 
there was no costovertebral angle tenderness.  Pain was 
present to palpation of the lumbosacral spine throughout.  
Straight leg raising was positive on the left at 40 degrees, 
and negative on the right.  Strength was 5/5 throughout.  The 
veteran was utilizing a hinged knee brace on the lower 
extremity.  Electromyogram (EMG) studies revealed no evidence 
of lumbosacral radiculopathy or myelopathy.  A repeat CT 
myelogram revealed a large herniated disc at L4-L5, with 
severe narrowing of the spinal canal, along with a disc bulge 
at L5-S1.  He underwent a right L4-L5 partial hemilaminectomy 
and resection of a large free fragment herniated nucleus 
pulposus lying posterior to the posterior longitudinal 
ligament, with interspace diskectomy and placement of a fat 
graft to the epidural space.  The postoperative diagnosis was 
herniated nucleus pulposus at L4-L5 with large free fragment.  

In a March 1995 letter, a counselor at the Texas 
Rehabilitation Commission indicated that the veteran came for 
an initial interview, at which time the veteran's alleged 
disability was degenerative arthritis and herniated nucleus 
pulposus of L4-L5 with radiculopathy.  The impairment caused 
severe pain and discomfort around his back and waist area, 
and the veteran was restricted in his ability to perform any 
and all types of physical activities.  Pain was constant and 
severe.  The veteran was not a good candidate for vocational 
rehabilitation services due to the back disorder.  April 1995 
VA treatment records show that the veteran was doing fairly 
well post surgery.  

VA treatment records of July 1995 show that there was full 
range of motion of the right knee.  A suboptimal MRI of the 
knee resulted in July 1995 because the veteran was unable to 
extend the knee for the study.  No specific degrees of 
extension were noted.  In August 1995, the examiner noted 
that there was severe degenerative joint disease of the 
veteran's right knee and it was significantly disabling.   

The VA examined the veteran in September 1995, at which time 
the veteran reported injuries to his right knee in service, 
along with post service right knee trauma.  He stated that he 
has been told that he needed a total knee replacement, but 
that he is not old enough for such surgery.  On examination, 
there were obvious irregularities of the joint surfaces of 
the right knee with enlargement of the patella typical of 
degenerative arthritis.  Range of motion of the right knee 
was from 0 degrees of extension to 110 degrees of flexion.  
The Board notes that full range of motion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (1998).  There 
was tenderness along the joint line, but no significant 
effusion.  McMurray testing caused pain, discomfort, gritting 
and grating, but no distinct pop or click.  Pivot shift test 
was negative.  Ligaments were strong and intact without 
evidence of significant laxity.  Palpable osteophytes were 
found along the joint lines on the femoral and tibial sides, 
and there was a 1-2+ gritting and grating of the patella upon 
compression.  The diagnosis was advanced post traumatic 
degenerative arthritis of the right knee with essentially 
bone-on-bone contact on the medial joint surface.  

With regard to the back disorder, the veteran developed 
radiculopathy in the right lower extremity in 1981.  In 1993, 
he was in vocational rehabilitation when he had an increase 
in low back pain and radiation of the pain down the 
posterolateral aspect of the right leg.  Further treatment, 
as noted, was required.  He reported intermittent numbness 
and tingling.  He denied any bowel or bladder symptoms.  
Forward flexion was limited to 40 degrees, with extension to 
10 degrees, lateral bending to 20 degrees, and only a few 
degrees of rotation to each side.  He complained of pain at 
the extremes of all of these motions.  Deep tendon reflexes 
were 2+ at the knees, 2+ at the ankles, and 2+ plantar.  The 
examiner concluded that there was a mildly positive right 
straight leg raising test.  

There was tenderness in the right sciatic notch area down the 
posterior thigh.  The knee flexion test produced some low 
back pain bilaterally.  Muscle spasm was palpable during the 
forward flexion and extension-type movements.  The diagnosis 
was status post operative recent laminectomy/diskectomy at 
the L4-L5 level; and mild bulging disc at the L5-S1 level 
with degenerative disc disease and early degenerative joint 
disease of the lumbar spine.  

VA outpatient treatment records of November 1995 show that 
range of motion of the right knee was from 10 degrees of 
extension to 95 degrees of flexion.  The veteran was treated 
in December 1995 for back problems.  The veteran stated that 
he felt like another disc had slipped.  It was also noted 
that he was unable to fully extend the knees.  

The veteran underwent an magnetic resonance imaging (MRI) of 
the lumbar spine at a VA facility in January 1996.  The 
impression was left paracentral disc herniation at the L4-L5 
level deforming the anterolateral aspect of the thecal sac on 
the left side, with narrowing of the left L4-L5 neural 
foramina; disc bulge at the L4-L5 and L5-S1 level with 
degenerative disc at those levels; and laminotomy or 
hemilaminectomy at the L5 level on the right.  

Reports of additional VA outpatient treatment are of record.  
The veteran reported constant, unrelenting pain in the back 
when he was seen in January 1996.  Pain was present on 
motion.  The assessment was chronic neck and low back pain.  
In a February 1996 note, the veteran complained of knee pain 
with ambulation, and it was noted he wore a knee brace.  On 
examination, there was no effusion.  Range of motion was from 
0 to 95 degrees.  A record from the prosthetics service shows 
that a wheelchair was ordered for the veteran because of 
multiple medical problems, status post right knee arthrotomy 
(x 4), severe medial compartment degenerative joint disease 
and impaired ambulation.   

Of record is a statement from Bradley C. Sikes, D.C., dated 
in February 1996.  It was concluded that the veteran's right 
knee injury and subsequent severe knee degeneration was a 
significant factor in the start of the veteran's dramatic 
health decline.  Surgery was required, but apparently not 
performed due to VA rules.  

A CT scan conducted at a VA facility in July 1996 showed a 
large disc bulge at the L4-L5 level on the right, with 
compression of the right L4 root; and postoperative change at 
the L4-L5 level involving the disc and posterior elements.  
Narrowing of the neural foramina at the L4-L5 level on the 
right might be secondary to the scar or herniated nucleus 
pulposus.  

Also of record are reports of post service medical treatment 
at a service medical facility.  In an undated note 
(approximately 1994 since the veteran was noted to be 42 
years old), it was noted that the veteran had normal range of 
motion and strength in the right knee.  There was some 
anterior laxity and crepitus with movement.  Point tenderness 
was present in the back, at the L4-L5 area.  Straight leg 
raising was positive on the left at 20 degrees, and on the 
right at 30 degrees.  Motor strength was 5/5.  The assessment 
was degenerative arthritis of the right knee; and herniated 
nucleus pulposus at L4-L5, with radiculopathy.  

The veteran presented testimony at a formal hearing before an 
RO hearing officer in December 1996.  He stated that he had 
to quit work and drop out of school as a result of the back 
disorder.  (Transcript, hereinafter T-2).  He has required 
hospitalization for the back disorder, and must wear a back 
brace.  (T-5, 6).  He was required to lift objects at his old 
job, which forced him to leave that employment.  (T-12).  

The veteran underwent a VA orthopedic examination in May 
1997.  He reported problems with his back and knee.  The 
history of a laminectomy was noted, and the veteran reported 
that he wore a right knee brace, used a cane for ambulation, 
and utilized a soft lumbosacral support.  There was some 
restriction of motion due to pain, as the veteran was unable 
to tilt his upper torso no further than approximately 25 
degrees to each side.  He rotated his upper torso 45 degrees 
left and right, and was able to flex his torso to 70 degrees 
with the vertical before experiencing discomfort.  He had 1+ 
and equal reflexes to the knees and ankles, and had 
satisfactory and equal strength of the knee extensors, ankle 
dorsiflexors, and great toe dorsiflexors.  There was no 
significant right thigh atrophy.  He extended the knee to 0 
degrees and flexed the knee to 130 degrees, but complained of 
significant discomfort after passing approximately 100 
degrees.  He had good ligamentous support medially and 
laterally, and the cruciates were sound.  There were some 
osteoarthritic changes at the joint line.  X-ray films of the 
lumbar spine showed mild degenerative changes.  Films of the 
right knee showed degenerative changes with joint effusion, 
and an ossified body superior to the fibula.  The diagnostic 
impression was postoperative status of multiple surgical 
procedures on the right knee, including ligamtenous 
reconstruction, meniscectomy and debridement, currently 
showing evidence of traumatic osteoarthritis; postoperative 
status of L4-L5 disc with no objective findings to suggest 
residual lower extremity radiculopathy; and restricted motion 
of the spine secondary to lumbar pain.  

Of record is a statement from the Head of the Department of 
Neurosurgery at a VA Medical Facility, which made reference 
to treatment in October 1997.  It was noted that the veteran 
reported increasing pain, particularly involving the lower 
back, along with numbness involving the shoulder and arm 
region.  It was that physician's opinion that as a result of 
the veteran's back and carpal tunnel disorders, he was 
completely unable to obtain gainful employment.  The 
physician further concluded that the veteran had severe 
degenerative changes in his spine which were not amenable to 
surgical correction.  

Analysis

Initially, the Board notes that the veteran's claims are well 
grounded.  By this, the Board means that the claims submitted 
are plausible.  The Board further concludes that the VA has 
met its statutory duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107 (West 1991).

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
 
Entitlement to a current rating in excess of 40 percent for 
the back disorder

Under 38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5010, 
arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5003.  
The veteran is rated at the maximum evaluation for limitation 
of motion of the lumbar spine.  38 C.F.R. § 4.71a, Part 4, 
Code 5292 (1998).  Accordingly, for an increased rating to be 
warranted, the Board must consider the criteria for rating 
intervertebral disc syndrome.  The current 40 percent rating 
is appropriate when the syndrome is severe, with recurring 
attacks and only intermittent relief.  For a 60 percent 
rating to be warranted, the syndrome must be pronounced; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Part 4, Code 5293 (1998).  

A review of some of the findings on examination and treatment 
do not support a rating in excess of 40 percent for the back 
disorder.  On VA compensation examination in September 1995, 
ankle jerk was 2+, and straight leg raising was negative in 
the sitting position to about 70 degrees; the examiner 
described the straight leg raising test as "mild" in 
nature.  A physician at a service medical facility concluded 
that motor strength was 5/5.  There was 1+ and equal reflexes 
to the knees and the ankles on VA compensation examination in 
May 1997, and there were no objective findings of lower 
extremity radiculopathy.  

The Board notes that there is also evidence in favor of the 
veteran's claim for a higher rating.  For example, one 
criterion for a rating of 60 percent under Code 5293 requires 
demonstrable muscle spasm.  Examination has demonstrated 
muscle spasm, including on examination in September 1995.  
Further, the veteran has reported pain.  While Diagnostic 
Code 5293 does not expressly refer to limitation of motion, 
it has been held to involve limitation of range of motion.  
VAOPGCPREC 36-97 (December 12, 1997).  Thus, under 
38 U.S.C.A. § 4.40, a higher evaluation based on the effects 
of pain may be warranted.  

VA treatment records of January 1996 describe the pain as 
constant and unrelenting.  In October 1997, the veteran 
reported increasing pain.  When all the evidence is 
assembled, the Secretary is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  In light of the treatment records and 
examination reports documenting the effects of pain combined 
with the findings of demonstrable muscle spasm, the Board 
finds that the evidence is in relative equipoise with regard 
to the degree of disability.  In such cases, the benefit of 
the doubt is afforded the veteran.  Therefore, a 60 percent 
rating under Code 5293 for pronounced disability is 
warranted.  

A higher schedular rating of 100 percent is appropriate if 
there is complete bony fixation (ankylosis) of the spine at 
an unfavorable angle, with marked deformity and involvement 
of major joints or without other joint involvement.  
38 C.F.R. § 4.71a, Diagnostic Code 5286.  Otherwise, a 100 
percent rating may be assigned when residuals of a fracture 
of the vertebra have cord involvement, the veteran is 
bedridden or he requires a long leg brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285.  In this case, there is no 
evidence of ankylosis or fracture residuals.  Thus, a 100 
percent rating on a schedular basis is not appropriate.   

The Board must also consider whether separate ratings are 
appropriate for the various manifestations of the low back 
disability.  Under Diagnostic Code 5003-5010, arthritis is to 
be rated according to limitation of motion of the body part 
affected.  In this case, the disability at issue is already 
rated based on Diagnostic Code 5293, which does not expressly 
refer to limitation of motion, but has been held to involve 
limitation of range of motion.  VAOPGCPREC 36-97 (December 
12, 1997).  Since a separate rating must be based upon 
additional disability, to assign a separate rating for the 
veteran's low back disorders would violate the regulations 
prohibiting the pyramiding of various diagnoses of the same 
disability.  38 C.F.R. § 4.14 (1998); see VAOGCPREC 23-97; 
see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (a 
separate rating may be granted for a "distinct and 
separate" disability' that is, "when none of the 
symptomatology...is duplicative...or overlapping.").

Entitlement to a rating in excess of 20 percent for the back 
disorder, 
prior to March 9, 1995

In making this determination, the Board must consider both 
limitation of spinal motion and the criteria for rating 
intervertebral disc syndrome.  The 20 percent rating is 
warranted under Diagnostic Code 5292 when there is moderate 
limitation of motion.  For a 40 percent rating to be 
appropriate, the limitation of motion must be severe in 
degree.  

A review of the reports of treatment at a VA facility in 
February 1994 shows that flexion was only possible to 30 
degrees, with extension to 15 degrees and lateral bending to 
20 degrees.  This was consistent with findings in November 
1993, at which time range of motion of the lumbar spine was 
to 30 degrees with pain.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998) 

The Board concludes, based on these findings of limitation of 
motion, that the criteria for the 40 percent rating more 
accurately describe the veteran's back disorder prior to 
March 1995.  Accordingly, with the resolution of reasonable 
doubt in the veteran's favor, the Board concludes that an 
increased rating is appropriate.  

As noted, the 40 percent rating is the maximum rating for 
limitation of spinal motion.  For a rating in excess of 40 
percent to be warranted, the Board must consider the criteria 
under Diagnostic Code 5293.  For a 60 percent rating to be 
warranted, the disorder must be pronounced; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief. 

The findings prior to March 1995, the Board concludes, are 
not of sufficient severity to warrant a 60 percent rating.  
On treatment in November 1993, there was moderate paraspinal 
muscle spasm, but it improved with medication and treatment.  
Deep tendon reflexes were 2+ in the ankles and knees.  
Reflexes were 3+ in the knees and 2+ in the ankles when the 
veteran was seen in February 1994.  These findings reveal the 
absence of pronounced neurological findings.  Additionally, 
while the veteran has reported pain during this time period 
as well, the treatment records do not reflect a persistence 
that shows little intermittent relief.  Rather, as noted 
above, medication did provide relief.  In view of the 
neurological findings on treatment and other objective 
observations by medical examiners, the Board finds that a 
rating in excess of 40 percent based on degenerative disc 
disease is not appropriate prior to March 9, 1995.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995). 

Entitlement to a current rating in excess of 30 percent for a 
right knee disorder

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Diagnostic 
Code 5003.  The veteran is current rated at the maximum 
evaluation for limitation of flexion of the knee and other 
impairment of the knee.  38 C.F.R. § 4.71a, Part 4, Codes 
5257 and 5260 (1998).  The current 30 percent rating is 
warranted when extension is limited to 20 degrees.  For a 40 
percent rating to be warranted, extension must be limited to 
30 degrees.  38 C.F.R. § 4.71a, Part 4, Code 5261 (1998).

A review of the evidence of record does not demonstrate that 
the veteran's extension is sufficiently limited to support a 
rating in excess of 30 percent.  On VA compensation 
examination in September 1995, range of motion of the right 
knee was from 0 to 110 degrees.  On subsequent VA 
compensation examination in May 1997, range of motion was 
possible from 0 to 130 degrees.  As the veteran retains 
virtual full extension of the service connected right knee, 
the Board finds no schedular basis for an increased rating 
based on current criteria.

As the veteran is being rated under provisions that turn on 
limitation of motion, the Board finds that DeLuca applies, 
and the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
reviewed. 

The provisions of 38 C.F.R. § 4.40 hold that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like. relate to 
functional loss.

The provisions of 38 C.F.R. § 4.45 require consideration of 
such factors with regard to the joints as less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly or pain on movement, swelling, deformity or atrophy 
of disuse.

The Board further finds that these provisions do not support 
an increased rating for the right knee disorder.  While the 
Board is cognizant of the July 1995 and December 1995 
treatment records that indicate that the veteran was unable 
to fully extend the knee, it is noted that these reports do 
not identify any degree of limitation.  Of higher probative 
value are the examination reports that specify the degree of 
range of motion, including when pain plays a role.  For 
example, on the most recent VA compensation examination, the 
veteran was able to move his knee from 0 degrees of extension 
to 100 degrees of flexion before encountering pain.  

In view of the these findings, the Board concludes that any 
functional limitation currently resultant from the right knee 
disorder is not significant in nature or such as to warrant a 
conclusion that limitation of extension is restricted to 30 
degrees, as required for a 40 percent evaluation.  
Accordingly, an increased rating under the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1998) is not warranted.  

On VA compensation examination in September 1995, the 
diagnosis included degenerative joint disease of the right 
knee.  When a knee disability is already rated under 
Diagnostic Code 5257, as here, the veteran must also have 
limitation of motion under Diagnostic Code 5260 or 5261 in 
order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of these codes, there is no 
additional disability for which a rating may be assigned.  
See VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997).  
This was confirmed by a subsequent opinion.  See VAOPGCPREC 
9-98 (August 14, 1998).  The recent General Counsel opinion 
has held that:

For a knee disability rated under DC 5257 
to warrant a separate rating for 
arthritis based on X-ray findings and 
limitation of motion, limitation of 
motion under Diagnostic Codes 5260 or 
5261 need not be compensable but must at 
least meet the criteria for a zero-
percent rating. Id.

Under these provisions, a non compensable rating is 
appropriate when flexion is limited to 60 degrees or 
extension is limited to 5 degrees.  38 C.F.R. § 4.71a, Codes 
5260 and 5261 (1998).  On repeated occasions, extension was 
possible to 0 degrees.  With the most severe limitation of 
motion, flexion was possible to 130 degrees (or discomfort 
after passing 100 degrees).  Neither of these limitations 
would support a non compensable rating under the cited 
Diagnostic Codes.  Accordingly, the Board finds that the 
provisions of the GC Opinion do not support a separate rating 
based on arthritis of the right knee.  


ORDER

A 40 percent rating for residuals of a low back injury, for 
the period from December 1993 to March 1995, is granted, 
subject to the provisions governing the payment of monetary 
benefits.  

A 60 percent rating for current residuals of a low back 
injury is granted, subject to the provisions governing the 
payment of monetary benefits.  

A current increased rating for residuals of a post operative 
meniscectomy, right knee, is denied.  


REMAND

Initially, the Board finds that the December 1993 statement 
must be construed as a claim for an increased rating for both 
the back disorder and the right knee disorder since both the 
back and the knee were noted.  No action was taken with 
regard to the knee claim, however, until the veteran made 
another request in May 1995.  Thereafter, the claim received 
in May 1995 was considered, and the rating was increased from 
20 percent to 30 percent effective on that date.  

The Board concludes that there was a pending claim for a 
rating in excess of 20 percent from the time the veteran's 
statement was received in December 1993.  The additional 
letter, in April 1994, while only making reference to the 
back disorder, did not formally withdraw the issue of an 
increased rating for a right knee disorder.  

As no action has been taken by the RO on this issue, the 
Board holds that it would be premature to consider this 
claim.  Accordingly, the issue of the proper evaluation for 
the veteran's right knee disorder during the period from the 
letter received in December 1993 and the increase in rating 
effective in May 1995 must be remanded to the RO for 
adjudication.  

The veteran has further contended that he should be awarded a 
total rating based on individual unemployability due to 
service connected disabilities.  Such a rating is appropriate 
if the veteran's service connected disabilities preclude all 
forms of substantially gainful employment consistent with his 
education and previous work experience.  

The veteran applied for Vocational Rehabilitation and 
Education benefits under the provisions of Title 10, Chapter 
31.  In a November 1998 letter, the VA Counseling 
Psychologist concluded that the veteran was medically 
infeasible for that program.  This means that the effect of 
the veteran's disability (service and nonservice connected), 
when considered in relation to the veteran's circumstances at 
the time of the determination, either prevent the veteran 
from successfully achieving a vocational goal at that time, 
or are expected to worsen within the period needed to achieve 
a vocational goal and which would, therefore, make 
achievement not reasonably feasible.  38 C.F.R. § 21.35 (h) 
(3) (1998).  

Such a finding is highly relevant to the issue of entitlement 
to a total rating based on individual unemployability.  The 
evidence used to reach such a conclusion is not available for 
review.  

The Board further notes that the Social Security 
Administration (SSA) found, in a June 1996 decision, that the 
veteran was disabled as of February 1995.  Again, the 
evidence used to reach this decision is not available for 
review.  

Accordingly, the Board concludes that it would be premature 
to consider the veteran's case without having access to these 
files.  The case is therefore remanded to the RO for the 
following action:  

1.  The RO should make a formal 
adjudication on the issue of the proper 
evaluation for right knee disorder for 
the period from December 1993 to May 
1995.  

2.  The RO should obtain the VA 
vocational rehabilitation folder 
pertaining to the veteran, to include 
copies of all decisions, reports and 
records considered in making 
determinations as to the veteran's 
eligibility for vocational 
rehabilitation.  The RO should obtain 
copies of all records utilized by the SSA 
in rendering its June 1996 decision.

3.  Upon the receipt of the above stated 
material, the RO should then again 
adjudicate the issue of entitlement to a 
total rating based on individual 
unemployability due to service connected 
disabilities.  Any necessary medical 
opinions should be obtained.  See Friscia 
v. Brown, 7 Vet.App. 294, 297 (1994).

When the requested development is completed, if the benefit 
sought is not granted, the veteran and representative should 
be provided with an appropriate supplemental statement of the 
case.  They should also be given a reasonable period to 
respond.  The case should then be returned to the Board for 
further appellate consideration.

The purposes of this remand are to obtain additional 
information and to assist the veteran in the development of 
the claim.  No inference should be drawn regarding the merits 
of the claim, and no action is required of the veteran until 
further notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	M. Sabulsky
	Member, Board of Veterans' Appeals







